Citation Nr: 1029290	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970, including service in the Republic of Vietnam.  He is the 
recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

This matter was previously before the Board in October 2009.  At 
that time, the claim was reopened and remanded to accomplish 
additional development.  It is now returned to the Board for 
further appellate action.

In August 2006, the Veteran requested a hearing before the Board.  
A hearing was scheduled in April 2010, but he failed to report or 
present evidence of good cause for his failure to attend the 
hearing.  As such, the Board finds that he does not have an 
outstanding request for a hearing and will not be prejudiced by 
the Board decision at this time.


FINDINGS OF FACT

1.  Left ear hearing loss existed prior to service as noted on 
the service entrance examination; pre-existing left hear hearing 
loss did not permanently increase in severity during active duty 
service.

2.  Right hearing loss was not manifest during service; an in-
service shift in threshold at 4000 Hz in the right ear did not 
represent hearing loss for VA purposes.

3.  Symptoms associated with hearing loss were not identified 
until June 2002. 

4.  Current hearing loss is not related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he developed hearing loss as a result of 
acoustic trauma during service.  Specifically, he maintains that 
he had periods of an inability to hear and ringing in his ears 
during service associated with his exposure to helicopter noise, 
cannon fire, and an RPG explosion in 1969.  

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In the case of a veteran who engaged in combat with the enemy in 
active service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  

The Board notes that the Veteran's service records indicate that 
he was awarded the Combat Infantryman Badge, which denotes combat 
experience.  Therefore, he is entitled to the application of 38 
U.S.C.A. § 1154(b).  Competent evidence of a current disability 
and of a link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 1154(b).  
See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  

The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-connected," 
but only "considerably lighten[s] the burden of a veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was incurred 
in, or aggravated by, combat service."  Collette v. Brown, 82 
F.3d 389, 392 (Fed. Cir. 1996).

Moreover, service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, which includes 
sensorineural hearing loss, if manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Court has held that service connection may be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

With respect to the issue of a pre-existing disorder and 
aggravation, the Board notes that a veteran is considered to have 
been in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrated that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. § 
1111, VA must show by clear and unmistakable evidence both that a 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 
16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 
(2003) (detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the relevant 
language from 38 C.F.R. § 3.304(b) was unintentional and that 38 
C.F.R. § 3.304(b) should be construed as consistent with the VA's 
pre-February 1961 regulations).  

A preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles that may be considered to determine whether the 
increase is due to the natural progression of the condition.

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  Id. 
However, the increase need not be so severe as to warrant 
compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The U.S. Court of Appeals for Veterans Claims has held that 
"temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

At the time of enlistment, the February 1968, the audiological 
evaluation showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0

5
LEFT
0
0
-5

45

This evaluation indicates that the Veteran had hearing loss for 
VA purposes at 4000 hertz prior to his entrance in service.  As 
such, he was not in sound condition with respect to hearing loss 
in the left ear because hearing loss was "noted" at the time of 
entrance.  

Therefore, the question is whether a right ear hearing loss is 
currently shown and, if shown, was incurred in service.  As to 
the left ear, the question is whether a preexisting left ear 
hearing loss was aggravated by service.

Consistent with the Veteran's contentions, his service treatment 
records do not reflect any complaints of or treatment for hearing 
loss.  Given his status as a combat veteran, however, it is 
conceded that he experienced noise exposure and his account of 
having decreased hearing after an RPG blast is consistent with 
the circumstances of his service and accepted as an in-service 
injury.  Thus, the Board concedes noise exposure.

At the separation examination in December 1969, the audiological 
evaluation showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

30
LEFT
20
10
20

45

The December 1969 separation audiological evaluation reflects a 
shift of thresholds compared to the enlistment examination in all 
frequencies except for the pre-existing hearing loss at 4000 
hertz in the left ear.  

Nonetheless, the puretone thresholds in the service separation 
examination did not meet the definition of a disability for VA 
compensation as defined in 38 C.F.R. § 3.385 for the right ear.  
As to the left ear, the pre-existing threshold did not change.  

Post-service evidence does not reflect complaints related to 
hearing loss for many years.  In 1979, the Veteran was 
hospitalized for gastrointestinal problems and his physical 
examination was normal.  In 1981, a history and physical report 
noted that his ears were "benign."  In September 1981, he 
underwent a thorough examination but hearing loss was not 
reported as either a complaints or as past medical history.  
Physical examination specifically checked "No" to the question 
of whether hearing loss was noted.  

Multiple evaluations undertaken throughout the 1980s do not 
reflect complaints of, treatment for, or a diagnosis related to 
hearing loss.  In July 2000, an ears, nose, and throat assessment 
was normal.  

In June 2001, the Veteran filed a claim for, among other things, 
hearing loss.  He failed to report for a VA examination and the 
claim was denied.  In June 2002, he reported decreasing vision 
and hearing, which the treating physician noted was "probably 
due to shelling in Vietnam."  

In April 2004, he filed a claim for, among other things, hearing 
loss from exploding rounds; however, a June 2004 ENT evaluation 
was "unremarkable."  In August 2004, the claim was denied.  In 
May 2007, he again failed to report for an examination.  In 
October 2009, the Board reopened the claim and remanded for an 
examination and opinion.

At the January 2010 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
75
75
LEFT
20
25
45
75
80

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear.  The 
Veteran was diagnosed as severe high frequency sensorineural 
haring loss in the right ear and severe high frequency 
sensorineural hearing loss in the left ear.  Therefore, the Board 
finds that the current medical evidence demonstrates bilateral 
hearing loss as defined by 38 C.F.R. § 3.385.

At the time of the examination, the Veteran reported decreased 
hearing since 1969 when an RPG exploded near him in Vietnam but 
denied pain, drainage, medical treatment or surgery of his ears.  
He reported working as a truck driver without hearing protection 
and did not indicate any recreational noise exposure.  

The examiner reviewed the claims file and noted that at the 
Veteran's enlistment physical that hearing was within normal 
limits.  He also noted that the left ear results suggested 
moderate hearing loss at 4000Hz.  The examiner stated that the 
separation examination suggested hearing within normal limits for 
the right ear; however a significant threshold shift was present 
when compared to the induction physical at 4000Hz.  

The examiner opined that military noise exposure caused the 
threshold shift in the right ear, but did not affect the left ear 
pre-existing loss at 4000Hz.  Moreover, the examiner stated that 
the present degree of bilateral hearing loss was as likely as not 
related to the Veteran's reported occupational noise exposure.    

As noted above, service connection may be granted when the 
evidence establishes a medical nexus between active duty service 
and current complaints.  In this case, the Board finds that the 
weight of medical evidence does not attribute the Veteran's 
hearing loss to active duty, despite his contentions to the 
contrary.  

The Board places higher probative value on the January 2010 
examination, which considered the Veteran's reported history of 
in-service noise exposure, on-going complaints, and occupational 
noise exposure.  After physical examination and upon a review of 
the entire claims file, the VA examiner determined that bilateral 
hearing loss was not caused by or a result of service.  

The Board places less value on the June 2002 private opinion that 
decreased hearing was "probably due to shelling in Vietnam" 
because the opinion was speculative, did not offer a rationale, 
and was not based on a complete review of the record (including 
the in-service shift in thresholds and occupational noise 
exposure).  Moreover, the VA examiner's opinion is based on the 
probability, not just possibility, of a causal relationship 
between the Veteran's current disorder and service.  

There is no indication that the VA examiner was not aware of the 
Veteran's contentions or past medical history, or that he 
misstated any relevant facts.  Therefore, the Board places more 
value on the VA examination report which found that the Veteran's 
current hearing loss was not related to service.

	On the issue of continuity regarding the right ear, in addition 
to the absence of documented post-service symptomatology related 
to hearing loss for many years, the evidence includes the 
Veteran's statements asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, regardless 
of the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility. The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted. Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated that 
he continued to experience symptoms relating to hearing loss 
after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In this case, the Board finds that the Veteran's reported history 
of continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	Here, the Board emphasizes the multi-year gap between discharge 
from active duty service (1970) and initial reported symptoms 
related to hearing loss in 2002 (over 30 years).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	Moreover, the Board finds that the Veteran's reported history of 
continued hearing loss since active service is inconsistent with 
the other evidence of record.  Indeed, while he stated that his 
disorder began in service, the separation examination was absent 
of any complaints.  Moreover, the post-service evidence does not 
reflect hearing loss for 30 years following active service.  In 
fact, on multiple occasions throughout the years, hearing loss 
was specifically denied.
	
	In addition, the Board notes that the Veteran sought treatment 
for a myriad of medical complaints since discharge from service.  
Significantly, he never reported complaints related to hearing 
loss.  Moreover, he filed a claim for a gastrointestinal disorder 
in 1979, several years after service but made no mention of any 
hearing loss.
	
	The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not here 
been established, either through the medical evidence or through 
his lay statements.

Regarding the Veteran's claim for aggravation of his left ear 
hearing loss, the threshold question is whether his preexisting 
hearing loss was aggravated by service.  As noted above, there 
were no in-service complaints related to hearing loss.  Further, 
the separation examination reflected the identical threshold at 
4000 hertz at entrance.  This indicates that he had no 
aggravation of his left ear hearing loss while on active duty.  
In addition, the January 2010 examiner opined that noise exposure 
did not affect the left ear pre-existing loss at 4000Hz.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not for 
application.  As the Board finds that the evidence of record 
indicates that the Veteran's right ear hearing loss was not shown 
in service, not shown for years, and there is no medical nexus 
between hearing loss and active duty, and his left ear hearing 
loss is not shown to have been aggravated by active service, the 
appeal for bilateral hearing loss is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2004 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Follow-up letters were provided in August 
2006, February 2007, and March 2007.  Under these circumstances, 
the Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in August 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained private treatment records.  Further, he was provided an 
opportunity to set forth his contentions during the hearing 
before the Board but failed to report.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in January 2010.  In addition, the Board 
finds that the medical evidence of record is sufficient to make a 
decision on the claim.  Therefore, remand for a VA examination is 
not warranted.  As such, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


